DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1 and 9-21 are currently pending in the present application. Claim 1 is currently amended; claims 2-8 are canceled; and claims 9-21 are newly added. The amendment dated December 16, 2021 has been entered into the record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 9, 13-16 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aoki (US 2007/0030409).
Regarding claim 1, Aoki discloses an electro-optical device (Figures 1-3 and 11-12; see Paragraphs [0038]-[0039] identifying the embodiment shown in Figures 1-3 and 11-12) comprising:
a first substrate (1);
a second substrate (20);
a seal member (8; Paragraph [0054]) disposed between the first substrate and the second substrate in a thickness direction of the first substrate;
a first conductive layer (7b; Paragraphs [0085] “common signal line 7 b”, [0015] “common signal line including at least two conductive layers”) that is disposed between the first substrate and the second substrate in the thickness direction and that is provided so as to be overlapped with the seal member in plan view (see Figures 11-12);
a second conductive layer (7a; Paragraph [0085] “common signal line 7 a”) that is disposed between the first substrate and the first conductive layer in the thickness direction and that is provided so as to be overlapped with the first conductive layer in plan view (Figures 11-12); 
an insulating layer (10; Paragraph [0085]) that is disposed between the first conductive layer and the second conductive layer in the thickness direction, wherein
a first width of the first conducive layer is narrower than a second width of the second conductive layer (Figures 11-12, see the width of 7b narrower than the width of 7a; Paragraph [0015]), and
in plan view, a first region where the first conductive layer is disposed is placed inside a second region where the second conductive layer is disposed (Figures 11-12, see the region where 7b is disposed is placed inside the region where 7a is disposed). 

Regarding claim 9, Aoki discloses the limitations of claim 1 above, and further discloses
a third conductive layer (5 in Figure 2; Paragraph [0051]) disposed in a pixel region (2) where a pixel is provided (Paragraph [0046]), 
wherein the first conductive layer and the third conductive layer are disposed at the same layer (7b and 5 disposed on 10; Paragraph [0045]).

Regarding claim 13, Aoki discloses the limitations of claim 1 above, and further discloses the first substrate and the second substrate have light transparency (Paragraphs [0045] and [0060]).

Regarding claim 14, Aoki discloses an electronic device ([0064] “a liquid crystal display device”) comprising the electro-optical device according to Claim 1.

Regarding claim 15, Aoki discloses an electro-optical device (Figures 1-3 and 11-12; see Paragraphs [0038]-[0039] identifying the embodiment shown in Figures 1-3 and 11-12) comprising:
a first substrate (1);
a second substrate (20);
a seal member (8; Paragraph [0054]) disposed between the first substrate and the second substrate in a thickness direction of the first substrate;
a first conductive layer (7b; Paragraphs [0085] “common signal line 7 b”, [0015] “common signal line including at least two conductive layers”) that is disposed between the first substrate and the second substrate in the thickness direction and that is provided so as to be overlapped with the seal member in plan view (Figures 11-12);
a second conductive layer (7a; Paragraph [0085] “common signal line 7 a”) that is disposed between the first substrate and the first conductive layer in the thickness direction and that is provided so as to be overlapped with the first conductive layer in plan view (Figures 11-12); 
an insulating layer (10; Paragraph [0085]) that is disposed between the first conductive layer and the second conductive layer in the thickness direction, wherein
a first width of the first conducive layer is narrower than a second width of the second conductive layer (see Figures 11-12 and Paragraph [0015]), and
in a cross-sectional view in a direction intersecting with a direction in which the first conductive layer extends, a first edge of the first conductive layer is placed at between a third edge of the second conductive layer and a fourth edge of the second conductive layer (Figure 12, see the rightmost edge of 7b is placed), and
in the cross-sectional view, a second edge of the first conductive layer is placed at between the third edge and the fourth edge (Figures 11-12; see the leftmost edge of 7b overlapping the leftmost edge of 7a, forming the boundary line of 7).

Regarding claim 16, Aoki discloses the limitations of claim 15 above, and further discloses
a third conductive layer (5 in Figure 2; Paragraph [0051]) disposed in a pixel region (2 in Figure 2) where a pixel is provided (Paragraph [0046]), 
wherein the first conductive layer and the third conductive layer are disposed at the same layer (7b and 5 disposed on 10; Paragraph [0045]).

Regarding claim 20, Aoki discloses the limitations of claim 15 above, and further discloses the first substrate and the second substrate have light transparency (Paragraphs [0045], [0060]).

Regarding claim 21, Aoki discloses an electronic device ([0064] “a liquid crystal display device”) comprising the electro-optical device according to Claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki.
Regarding claim 10, Aoki discloses the limitations of claim 9 above.
In the Figures 1-3 and 11-12 embodiment and discussion, Aoki does not disclose a fourth conductive layer disposed in the pixel region, wherein 
the second conductive layer and the fourth conductive layer are disposed at the same layer.
In the Figures 7-8 configuration, however, Aoki teaches disposing a fourth conductive layer (4 in 2; Paragraphs [0073], [0077]) in the pixel region, wherein 
the second conductive layer and the fourth conductive layer are disposed at the same layer (Figure 8) (Regarding the combination between the two embodiments, see Paragraph [0085] “this embodiment may be applied to the embodiment 2,3,4”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Figures 1-3 and 11-12 embodiment with teachings of Aoki, to have a fourth conductive layer disposed in the pixel region, wherein the second conductive layer and the fourth conductive layer are disposed at the same layer, for the purpose of providing a scanning signal from a driving IC for the display area (Aoki: Paragraph [0049]).

Regarding claim 11, Aoki discloses the limitations of claim 10 above, and further discloses a sixth conductive layer (4) that is disposed at the same layer as the second conductive layer and that is provided so as to be overlapped with the seal member in plan view, the sixth conductive layer being disposed along the second conductive layer (Figures 11-12).
In the Figures 1-3 and 11-12 embodiment and discussion, Aoki does not disclose a fifth conductive layer that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the fifth conductive layer being disposed along the first conductive layer, wherein
in plan view, a first interval between the first conductive layer and the fifth conductive layer is wider than a second interval between the second conductive layer and the sixth conductive layer.
In the Figures 7-8 configuration, however, Aoki teaches a fifth conductive layer (see “5th conductive layer” of 17 denoted by Examiner in Figure 8 below; Paragraph [0073]) that is disposed at the same layer as the first conductive layer (7b) and that is provided so as to be overlapped with the seal member in plan view, the fifth conductive layer being disposed along the first conductive layer (Figures 7-8), wherein
in plan view, a first interval between the first conductive layer and the fifth conductive layer is wider than a second interval between the second conductive layer and the sixth conductive layer (Figures 7-8, the interval between 7b and “5th conductive layer” is wider than the interval between 7a and “6th conductive layer”) (Regarding the combination between the two embodiments, see Paragraph [0085] “this embodiment may be applied to the embodiment 2,3,4”). 

        
    PNG
    media_image1.png
    332
    543
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Figures 1-3 and 11-12 embodiment with teachings of Aoki, to have a fifth conductive layer that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the fifth conductive layer being disposed along the first conductive layer, wherein in plan view, a first interval between the first conductive layer and the fifth conductive layer is wider than a second interval between the second conductive layer and the sixth conductive layer, for the purpose of forming common signal auxiliary lines between scanning signal lead-out lines, thereby lowering a line resistance, and improving the display quality (Aoki: Paragraph [0076]).

Regarding claim 12, Aoki discloses the limitations of claim 1 above, and further discloses a fourth conductive layer (4) that is disposed at the same layer as the second conductive layer and that is provided so as to be overlapped with the seal member in plan view, the sixth conductive layer being disposed along the second conductive layer (Figures 11-12).
In the Figures 1-3 and 11-12 embodiment and discussion, Aoki does not disclose a third conductive layer that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the third conductive layer being disposed along the first conductive layer, wherein
in plan view, a first interval between the first conductive layer and the third conductive layer is wider than a second interval between the second conductive layer and the fourth conductive layer.
In the Figures 7-8 configuration, however, Aoki teaches a third conductive layer (see “3rd  conductive layer” of 17 denoted by Examiner in Figure 8 above; Paragraph [0073]) that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the fifth conductive layer being disposed along the first conductive layer (Figures 7-8), wherein
in plan view, a first interval between the first conductive layer and the third conductive layer is wider than a second interval between the second conductive layer and the fourth conductive layer (Figures 7-8; see the interval between 7b and “3rd conductive layer” and the interval between 7a and “4th conductive layer”) (Regarding the combination between the two embodiments, see Paragraph [0085] “this embodiment may be applied to the embodiment 2,3,4”). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Figures 1-3 and 11-12 embodiment with teachings of Aoki, to have a third conductive layer that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the third conductive layer being disposed along the first conductive layer, wherein in plan view, a first interval between the first conductive layer and the third conductive layer is wider than a second interval between the second conductive layer and the fourth conductive layer, for the purpose of forming common signal auxiliary lines between scanning signal lead-out lines, thereby lowering a line resistance, and improving the display quality (Aoki: Paragraph [0076]).

Regarding claim 17, Aoki discloses the limitations of claim 16 above.
In the Figures 1-3 and 11-12 embodiment and discussion, Aoki does not disclose a fourth conductive layer disposed in the pixel region, wherein 
the second conductive layer and the fourth conductive layer are disposed at the same layer.
In the Figures 7-8 configuration, however, Aoki teaches disposing a fourth conductive layer (4 in 2; Paragraphs [0073], [0077]) in the pixel region, wherein 
the second conductive layer and the fourth conductive layer are disposed at the same layer (see Figure 8) (Regarding the combination between the two embodiments, see Paragraph [0085] “this embodiment may be applied to the embodiment 2,3,4”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Figures 1-3 and 11-12 embodiment with teachings of Aoki, to have a fourth conductive layer disposed in the pixel region, wherein the second conductive layer and the fourth conductive layer are disposed at the same layer, for the purpose of providing a scanning signal from a driving IC for the display area (Aoki: Paragraph [0049]).

Regarding claim 18, Aoki discloses the limitations of claim 17 above, and further discloses a sixth conductive layer (4) that is disposed at the same layer as the second conductive layer and that is provided so as to be overlapped with the seal member in plan view, the sixth conductive layer being disposed along the second conductive layer (Figures 11-12).
In the Figures 1-3 and 11-12 embodiment and discussion, Aoki does not disclose a fifth conductive layer that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the fifth conductive layer being disposed along the first conductive layer, wherein
in plan view, a first interval between the first conductive layer and the fifth conductive layer is wider than a second interval between the second conductive layer and the sixth conductive layer.
In the Figures 7-8 configuration, however, Aoki teaches a fifth conductive layer (see “5th conductive layer” of 17 denoted by Examiner in Figure 8 above; Paragraph [0073]) that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the fifth conductive layer being disposed along the first conductive layer (Figures 7-8), wherein
in plan view, a first interval between the first conductive layer and the fifth conductive layer is wider than a second interval between the second conductive layer and the sixth conductive layer (Figures 7-8, see the interval between 7b and “5th conductive layer” and the interval between 7a and “6th conductive layer”) (Regarding the combination between the two embodiments, see Paragraph [0085] “this embodiment may be applied to the embodiment 2,3,4”). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Figures 1-3 and 11-12 embodiment with teachings of Aoki, to have a fifth conductive layer that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the fifth conductive layer being disposed along the first conductive layer, wherein in plan view, a first interval between the first conductive layer and the fifth conductive layer is wider than a second interval between the second conductive layer and the sixth conductive layer, for the purpose of forming common signal auxiliary lines between scanning signal lead-out lines, thereby lowering a line resistance, and improving the display quality (Aoki: Paragraph [0076]).

Regarding claim 19, Aoki discloses the limitations of claim 15 above, and further discloses a fourth conductive layer (4) that is disposed at the same layer as the second conductive layer and that is provided so as to be overlapped with the seal member in plan view, the sixth conductive layer being disposed along the second conductive layer (Figures 11-12).
In the Figures 1-3 and 11-12 embodiment and discussion, Aoki does not disclose a third conductive layer that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the third conductive layer being disposed along the first conductive layer, wherein
in plan view, a first interval between the first conductive layer and the third conductive layer is wider than a second interval between the second conductive layer and the fourth conductive layer.
In the Figures 7-8 configuration, however, Aoki teaches a third conductive layer (see “3rd  conductive layer” of 17 denoted by Examiner in Figure 8 above; Paragraph [0073]) that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the fifth conductive layer being disposed along the first conductive layer (Figures 7-8), wherein
in plan view, a first interval between the first conductive layer and the third conductive layer is wider than a second interval between the second conductive layer and the fourth conductive layer (Figures 7-8, see the interval between 7b and “3rd conductive layer” and the interval between 7a and “4th conductive layer”) (Regarding the combination between these embodiments, see Paragraph [0085] “this embodiment may be applied to the embodiment 2,3,4”). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Figures 1-3 and 11-12 embodiment with teachings of Aoki, to have a third conductive layer that is disposed at the same layer as the first conductive layer and that is provided so as to be overlapped with the seal member in plan view, the third conductive layer being disposed along the first conductive layer, wherein in plan view, a first interval between the first conductive layer and the third conductive layer is wider than a second interval between the second conductive layer and the fourth conductive layer, for the purpose of forming common signal auxiliary lines between scanning signal lead-out lines, thereby lowering a line resistance, and improving the display quality (Aoki: Paragraph [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871